Citation Nr: 1604416	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  In a December 2014 decision, the Board denied the application to reopen the previously denied claim for service connection for a bilateral knee disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a July 2015 Order, the Court remanded that Board decision for readjudication in accordance with the Joint Motion.  In an August 2015 decision, the Board reopened and remanded the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the remand portion of the August 2015 decision, the Board requested that the Veteran be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral knee disability.  

The Veteran was provided an examination in September 2015.  The examiner noted the Veteran's report of having bilateral knee pain in 1967 but being unable to obtain medical care at that time and of having worsening pain through the years but not seeking medical attention until undergoing left knee replacement in November 2011.  The examiner noted August 2004 x-rays showed mild degenerative changes of the right knee and February 2006 x-rays showing early degenerative findings in both knees.  The examiner opined that the Veteran's bilateral knee disability was not incurred in or caused by any in-service injury.  The examiner noted that the medical evidence failed to show a diagnosed bilateral knee condition while in service or within a year thereafter, noting that the Veteran was found with degenerative joint disease of the right knee in 2004 and left knee in 2006, which represents a 38-year gap after service with no evaluations related to a bilateral knee condition.

While the Board appreciates the examiner's opinion, the Board finds that it is incomplete.  Although the examiner noted the Veteran's history of having bilateral knee pain since as early as 1967, the rationale for the negative opinion focused on the lack of documented evidence of treatment.  Thus, it is unclear whether the examiner properly considered the Veteran's competent statements regarding symptoms since active service.  Moreover, a September 1971 report of medical history during Reserve service shows complaints of achiness in the knees after prolonged standing, an August 1983 VA examination report shows complaints of bilateral knee pain and x-ray findings of mild osteoarthritic changes of the right knee, and a March 2013 VA medical record shows that arthritis of the knees was diagnosed in July 2001.  Thus, the examiner's opinion does not appear to have been based on a complete review of the evidence in the claims file.  Therefore, the claims file should be returned to the examiner for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Arrange for the Veteran's claims file to be reviewed by the VA examiner who conducted the September 2015 examination for an addendum.  The examiner should review the claims file and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability had its onset in active service or within one year thereafter, or is etiologically related to active service.  The examiner should address the September 1971 report of medical history during Reserve service noting complaints of achiness in the knees after prolonged standing, August 1983 VA examination report of complaints of bilateral knee pain and x-ray findings of mild osteoarthritic changes of the right knee, and March 2013 VA medical record noting arthritis of the knees diagnosed in July 2001.  The examiner should also address the Veteran's report of disability onset during service and his statements regarding symptoms since active service.  A complete rationale for all opinions should be provided.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

